ON CONFESSION OF ERROR
PER CURIAM.
The trial judge sentenced Robinson to a within-the-guidelines sentence of ten years in prison. Because it was assessed for the third degree felony of theft of a motor vehicle, however, the term is sustainable only if the sentence is enhanced under the habitual offender act. Although the trial court, upon ample evidence, orally announced that conclusion, Robinson argues and the state concedes that the findings required to support a determination of habitual offender status must be in writing. Walker v. State, 462 So.2d 452 (Fla.1985); Stanley v. State, 538 So.2d 1390 (Fla. 3d DCA 1989); Link v. State, 537 So.2d 696 (Fla. 3d DCA 1989). The sentence under review is therefore vacated and the cause *266remanded for the purpose of supplying the required written findings.